


T. ROWE PRICE GROUP, INC. AMENDED AND RESTATED
2007 NON-EMPLOYEE DIRECTOR EQUITY PLAN






1) Purpose


T. Rowe Price Group, Inc., a Maryland corporation (the “Company”), maintains the
T. Rowe Price Group, Inc. 2007 Non-Employee Director Equity Plan (the “Plan”)
for the benefit of Non-Employee Directors of the Company. The Plan is intended
to benefit the Company by providing Non-Employee Directors of the Company with a
proprietary stake in the Company’s future success and, thereby, aligning their
interests with those of the Company’s stockholders. The Plan hereby is amended
and restated, as set forth herein, effective as of February 12, 2009, to be
known hereafter as the T. Rowe Price Group, Inc. Amended and Restated 2007
Non-Employee Director Equity Plan.


The Plan provides for equity grants to Non-Employee Directors which they may
choose to receive in the form of stock options, restricted shares, or stock
units.


2) Definitions


Under this Plan, except where the context otherwise indicates, the following
definitions apply:


a)    “Account” means a bookkeeping reserve account to which Stock Units are
credited on behalf of Non-Employee Directors.


b)    “Annual Meeting” means the annual meeting of the stockholders of the
Company at which members of the Board are to be elected.


c)    “Award” means a share of Common Stock, Stock Unit, or Option granted under
this Plan.


d)    “Board” means the Board of Directors of the Company.


e)    “Change in Control” means the earliest to occur of any of the following
events, construed in accordance with Code section 409A:


i) Any one person or more than one person acting as a group acquires, or has
acquired during the twelve-month period ending on the date of the most recent
acquisition by such person or group, beneficial ownership of thirty-five percent
or more of the total voting power of the Company’s then outstanding voting
securities;


ii) A majority of the members of the Company’s Board is replaced during any
twelve-month period by directors whose appointment or election is not endorsed
or approved by a majority of the members of the Board who were members of the
Board of Directors prior to the initiation of the replacement; or







EAST\42329236.6 4/17/15



--------------------------------------------------------------------------------




iii) Any one person or more than one person acting as a group acquires, or has
acquired during the twelve-month period ending on the date of the most recent
acquisition by such person or group, assets of the Company that have a total
gross fair market value of forty percent or more of the total gross fair market
value of all of the assets of the Company immediately prior to the initiation of
the acquisition.


f) “Code” means the Internal Revenue Code of 1986, as amended, and any
regulations promulgated thereunder.


g) “Common Stock” means the common stock, par value $.20 per share, of the
Company.
h) “Company” means T. Rowe Price Group, Inc., a Maryland corporation. i)
“Effective Date” means April 12, 2007.


j) “Election Form” means the form prescribed by the Plan Administrator on which
a Non-Employee Director specifies the form in which his or her Initial Director
Grant or Periodic Grants are to be granted.


k) “Fair Market Value” means, with respect to the Common Stock, as of any date:


i) if the principal market for the Common Stock (as determined by the Plan
Administrator if the Common Stock is listed or admitted to trading on more than
one exchange or market) is a national securities exchange or an established
securities market, the official closing price per share of Common Stock for the
regular market session on that date on the principal exchange or market on which
the Common Stock is then listed or admitted to trading or, if no sale is
reported for that date, on the last preceding day on which a sale was reported;


ii) if the principal market for the Common Stock is not a national securities
exchange or an established securities market, the average of the highest bid and
lowest asked prices for the Common Stock on that date as reported on a national
quotation system or, if no prices are reported for that date, on the last
preceding day on which prices were reported; or


iii) if the Common Stock is neither listed or admitted to trading on a national
securities exchange or an established securities market, nor quoted by a
national quotation system, the value determined by the Plan Administrator in
good faith.


l) “Incumbent Director” means a person who is a Non-Employee Director
immediately before and on the Effective Date.


m) “Initial Director Grant” means the initial grant of Restricted Shares or
Stock Units to a Non-Employee Director pursuant to Section 5(a).


n) “Initial Plan Year” means the first Plan Year commencing on the Effective
Date.



2


EAST\42329236.6 4/17/15





--------------------------------------------------------------------------------






o) “New Director” means a person who (i) is first elected or appointed as a
Non-Employee Director on or after the Effective Date, or (ii) first becomes a
Non-Employee Director on or after the Effective Date.


p) “Non-Employee Director” means a member of the Board who, at the relevant
time, is not an employee of the Company or of any direct or indirect subsidiary
or affiliate of the Company.


q) “Option” means a nonstatutory option to purchase shares of Common Stock.


r) “Periodic Grant” means the grant of Options, Restricted Shares or Stock Units
to a Non-Employee Director pursuant to Section 5(b).


s) “Plan” means this T. Rowe Price Group, Inc. 2007 Non-Employee Director
Equity Plan, as amended from time to time.


t) “Plan Administrator” means    the Nominating and Corporate Governance
Committee of the Board.


u) “Plan Share Reserve” means the maximum number of shares of Common Stock that
may be issued with respect to Awards granted under the Plan.


v) “Plan Year” shall be the twelve-month period coinciding with the calendar
year; provided, however, that the first Plan Year shall be a shorter period
commencing on the Effective Date and ending on December 31, 2007.


w) “Restricted Shares” means shares of Common Stock that, upon issuance, are
nontransferable and subject to forfeiture for a specified period.


x) “Stock Unit” means a share equivalent credited to a Non-Employee’s Account
and which represents the Company’s unfunded promise to deliver one share of
Common Stock upon a specified future event or date.


y) “Termination Date” means the date on which a Non-Employee Director ceases to
serve as a member of the Board and has otherwise incurred a “separation from
service” within the meaning of Code section 409A.


3) Administration


The Plan Administrator shall have full authority to administer the Plan. This
authority includes, without limitation, authority (i) to interpret and construe
any provision of the Plan and the terms of any Award granted under it, (ii) to
modify in its discretion the number, timing and/or terms of Awards to be granted
pursuant to Section 5 of the Plan without requiring stockholder approval
thereof, and (iii) in general, to make all other determinations advisable for
the administration of the Plan to achieve its stated purpose. This authority
also includes the authority, as the Plan Administrator may



3


EAST\42329236.6 4/17/15





--------------------------------------------------------------------------------




deem necessary or advisable, to adopt such rules, regulations, agreements,
guidelines and instruments for administering the Plan and for conducting the
Plan Administrator’s business. A majority of the members of the Plan
Administrator shall constitute a quorum for the transaction of business and the
vote of a majority of those members present at any meeting at which a quorum is
present shall decide any question brought before that meeting. In lieu of a
meeting, the Plan Administrator may take action by unanimous written consent.
Decisions of the Plan Administrator shall be final and binding on all parties.
The Plan Administrator shall have the power to delegate all or any of its
non-discretionary duties to one or more designees. To the maximum extent
permitted by law, no member of the Plan Administrator or its designees shall be
liable for any action taken or decision made in good faith relating to the Plan
or any Award. To the maximum extent permitted by law and by the Company’s
charter and by-laws, the members of the Plan Administrator and its designees
shall be indemnified by the Company in respect of all their activities under the
Plan.


4) Stock Reserved for the Plan


a)    Plan Share Reserve. Subject to the following provisions of this Section 4
and adjustments as provided in Section 8 of the Plan, the Plan Share Reserve
shall be equal to
750,000 shares of Common Stock.* 


b) Adjustments to Plan Share Reserve. If any Award, or portion of an Award,
under the Plan expires or terminates unexercised, becomes unexercisable or is
forfeited or otherwise terminated, surrendered or canceled as to any shares, the
shares subject to such Award shall thereafter be available for further Awards
under the Plan.


c) Share Accounting. Any shares of Common Stock subject to Options granted under
the Plan shall be counted against the Plan Share Reserve set forth in Section
4(a) as one share of Common Stock for every one share subject to such Award. Any
shares of Common Stock subject to Awards other than Options shall be counted
against the Plan Share Reserve set forth in Section 4(a) as three and one-third
shares of Common Stock for every one share subject to such Award.


d) Source of Shares. The Company shall reserve for issuance pursuant to this
Plan such number of shares of Common Stock as may from time to time be granted
or subject to Awards hereunder. The source of the shares of Common Stock issued
pursuant to this Plan may be, in the discretion of the Board or the Plan
Administrator, authorized and unissued shares, shares purchased on the open
market, or shares derived from any other proper source. In the absence of any
specific determination by the Board or the Plan Administrator, the source shall
be authorized and unissued shares.




________________________________________________
* Adjusted pursuant to Section 8 on December 13, 2012 by 1.56% to 761,700 shares
of Common Stock and on
April 7, 2015 by 2.50% to 780,743 shares of Common Stock to reflect the change
in capitalization resulting from
the Company’s declaration and payment of special dividends.







4


EAST\42329236.6 4/17/15





--------------------------------------------------------------------------------




5)    Grants of Equity Awards †


a) Initial Director Grant. Each person first elected or appointed as a
Non-Employee Director on or after the Effective Date, shall be granted, as of
the close of business on the date of the first regular meeting of the Board held
on or after the date of such Non-Employee Director’s election or appointment, an
Initial Director Grant of 4,350 Restricted Shares or 4,350 Stock Units, in such
form as the Non-Employee Director shall have elected pursuant to Section 7.
Notwithstanding the foregoing sentence, a person who was an employee of the
Company or any of its subsidiaries or affiliates at any time within three years
before becoming a Non-Employee Director shall not be entitled to receive an
Initial Director Grant.


b) Periodic Grants. Each Non-Employee Director shall be granted, as of the close
of business on the third business day following the earnings release for the
first and third fiscal quarter of each year, in such form as the Non-Employee
Director shall have elected pursuant to Section 7, an Award of 4,350 Options,
1,300 Restricted Shares, or 1,300 Stock Units.


c) Non-duplication of Grants. Notwithstanding the provisions of Section 5(b)
above, Periodic Grants will not be granted to a Non-Employee Director during the
calendar year in which the Non-Employee Director receives his or her Initial
Director Grant.


d) Grant Eligibility. No individual shall be granted an Award under this Plan
unless such individual is a Non-Employee Director on the applicable grant date.


e) Modification of Awards. The Plan Administrator in its discretion may modify
the number and/or timing of the Awards to be granted pursuant to the provisions
of Sections 5(a) and
5(b) above without stockholder approval.


6)    Terms of Awards


a)    Terms of Options. Each Option granted under this Plan on or after February
12,
2009, shall:
i)    have an exercise price for each share subject thereto equal to the Fair
Market Value of the Common Stock on the grant date;


ii) be unvested and not be exercisable as to any shares when granted and,
subject to the provisions of Section 8(b)(ii), shall (A) if granted as an
Initial Director Grant, become vested and exercisable in full as of the close of
business on the earlier of the Non-Employee Director’s date of death or the
first anniversary of the grant date, and (B) if granted as a Periodic Grant,
become vested and exercisable in full as of the close of business on the
earliest of the Non-Employee Director’s date of death, the first anniversary of
the grant date, or the day immediately prior to the Annual Meeting that occurs
in the next calendar year following the year in which the grant date occurs,
provided that in the case of


† Reflects modifications to the number of Awards effectuated by the Plan
Administrator pursuant to Section 5(e)
on April 23, 2015.



5


EAST\42329236.6 4/17/15





--------------------------------------------------------------------------------




subclause (A) or (B) of this Section 6(a)(ii) the holder is a member of the
Board on the applicable vesting date;


iii) terminate and no longer be exercisable, to the extent unvested, when the
Non-Employee Director ceases to be a member of the Board for any reason other
than death, and to the extent vested, on the earlier to occur of the expiration
of ten years after the grant date of such Option or five years after the
Non-Employee Director ceases to be a member of the Board for any reason; and


iv) provide for payment of the exercise price via cash, check, or tender of
shares of Common Stock, by way of a broker-assisted cashless exercise in
accordance with procedures established by the Plan Administrator, or any
combination thereof.


Options granted under this Plan are not transferable by the Non-Employee
Director otherwise than by will or the laws of descent and distribution and are
exercisable during the Non-Employee Director’s lifetime only by the Non-Employee
Director; except that with the consent of the Plan Administrator, Options may be
transferred to a family member or a trust, partnership or the like for the
benefit of the Non-Employee Director or such family members. No assignment or
transfer of an Option, or of the rights represented thereby, whether voluntary
or involuntary, by operation of law or otherwise, except by will, the laws of
descent and distribution or by consent of the Plan Administrator, shall vest in
the assignee or transferee any interest or right therein whatsoever, but
immediately upon any attempt to assign or transfer the Option the same shall
terminate and be of no force or effect. No Option holder shall have any rights
as a stockholder with respect to any shares of Common Stock covered by an Option
until the date a stock certificate or certificates representing such shares is
issued or such other evidence of issuance of the shares to the person is entered
on the records of the Company. Except as provided in Section 8, no adjustment
for dividends or otherwise shall be made if the record date is prior to the date
of issuance of the shares of Common Stock purchased pursuant to exercise of the
Option.


b)    Terms of Restricted Shares. All Restricted Shares granted under this Plan
on or after February 12, 2009, shall:


i) be unvested and forfeitable upon grant and shall not be transferable or
subject in any manner to anticipation, alienation, sale, exchange, assignment,
pledge, encumbrance, or garnishment, or in any other manner made subject to a
hedge transaction or puts and calls prior to becoming vested in full;


ii) subject to the provisions of Section 8(b)(ii), (A) if granted as an Initial
Director Grant, become vested in full, no longer subject to risk of forfeiture
and transferable (subject to any restrictions imposed by law and any
then-applicable stock ownership and retention guidelines for directors of the
Company) as of the close of business on the earlier of the Non-Employee
Director’s date of death or the first anniversary of the grant date, and (B) if
granted as a Periodic Grant, become vested in full, no longer subject to risk of
forfeiture and transferable (subject to any restrictions imposed by law and any
then-applicable stock ownership and retention guidelines for directors of the
Company) as of the close of business



6


EAST\42329236.6 4/17/15





--------------------------------------------------------------------------------




on the earliest of the Non-Employee Director’s date of death, the first
anniversary of the grant date, or the day immediately prior to the Annual
Meeting that occurs in the next calendar year following the year in which the
grant date occurs, provided that in the case of subclause (A) or (B) of this
Section 6(b)(ii) the holder is a member of the Board on the applicable vesting
date; and


iii) entitle the holder to all the rights of a stockholder, including voting and
rights to receive dividends and distributions with respect to such shares, but
shall be subject to transfer restrictions until vested.


If the Non-Employee Director ceases to be a member of the Board for any reason
other than death, all unvested Restricted Shares will be forfeited to the
Company upon such cessation without any consideration paid therefor. The
Non-Employee Director will be reflected on the Company’s books as the owner of
record of the shares of Common Stock represented by the Restricted Shares as of
the grant date. The Company will retain the shares in uncertificated book entry
form with a notation as to their nontransferability, until the Restricted Shares
become vested and nonforfeitable. As soon as practicable after vesting of the
Restricted Shares, the Company will remove any notation of nontransferability of
the shares on its books and, unless requested to deliver a share certificate to
the Non-Employee Director, or to deliver shares electronically or in certificate
form to the Non-Employee Director’s designated broker on the director’s behalf,
for such vested shares, the Company will retain the shares in uncertificated
book entry form. All regular cash dividends payable with respect to the
Restricted Shares will be paid directly to the Non-Employee Director on the
applicable dividend payment dates, notwithstanding that the shares are then
unvested.


c) Terms of Stock Units. All Stock Units granted under this Plan on or after
February 12, 2009, shall:


i) be unvested and subject to risk of forfeiture when granted and, subject to
the provisions of Section 8(b)(ii), shall (A) if granted as an Initial Director
Grant, become vested in full and no longer subject to risk of forfeiture as of
the close of business on the earlier of the Non-Employee Director’s date of
death or the first anniversary of the grant date, and (B) if granted as a
Periodic Grant, become vested in full as of the close of business on the
earliest of the Non-Employee Director’s date of death, the first anniversary of
the grant date, or the day immediately prior to the Annual Meeting that occurs
in the next calendar year following the year in which the grant date occurs,
provided that in the case of subclause (A) or (B) of this Section 6(c)(i) the
holder is a member of the Board on the applicable vesting date;


ii) at all times be nontransferable and not subject in any manner to
anticipation, alienation, sale, exchange, transfer, assignment, pledge,
encumbrance, or garnishment, or in any other manner made subject to a hedge
transaction or puts and calls; and





7


EAST\42329236.6 4/17/15





--------------------------------------------------------------------------------




iii)    be settled in shares of Common Stock, to the extent vested, upon the
Non-Employee Director’s Termination Date, unless the Non-Employee director is a
“specified employee” (as defined under Code section 409A and determined in good
faith by the Plan Administrator). If a Non-Employee Director is a “specified
employee” on the Termination Date, the restricted stock units to be settled on
account of the occurrence of that Termination Date will be settled within 15
days after the end of the six-month period beginning on that Termination Date
or, if earlier, within 15 days after the appointment of the personal
representative or executor of the estate after the Non-Employee Director’s
death.


If the Non-Employee Director ceases to be a member of the Board for any reason
other than death, all unvested Stock Units will be forfeited upon such cessation
without any consideration paid therefor. Upon settlement, the Company shall
issue to the unit holder, or the unit holder’s estate as applicable, a number of
shares of Common Stock equal to the number of whole, vested Stock Units then
credited to the unit holder’s Account; any fractional Stock Units will be
settled in cash. The grant of a Stock Unit shall not entitle the unit holder to
voting or other rights as a stockholder until shares of Common Stock are issued
to the unit holder upon settlement. If the Company declares a cash dividend
payable to the holders of its Common Stock, then, on the dividend payment date,
each unit holder who has Stock Units credited to an Account on the record date
for such dividend will be credited with dividend equivalents in the form of
additional, vested Stock Units. The number of Stock Units to be credited shall
be equal to the quotient determined by dividing (a) by (b), where (a) is the
product of (i) the cash dividend payable per share of Common Stock, multiplied
by (ii) the number of whole Stock Units credited to the unit holder’s Account as
of the record date, and (b) is the Fair Market Value of a share of Common Stock
on the dividend payment date. The Plan Administrator shall determine, in its
discretion, whether to credit fractional units to the Account, eliminate
fractional units, or pay out fractional units in cash to the unit holder on the
dividend payment date. If the unit holder’s Stock Units have been settled after
the record date but prior to the dividend payment date, any Stock Units that
would be credited pursuant to the preceding sentence shall be settled on or as
soon as practicable after the dividend payment date.


d) Award Agreement. Each Award granted under this Plan shall be evidenced by an
agreement, in a form approved by the Plan Administrator, which shall be subject
to the terms and conditions of the Plan.


7) Election Procedures


a) Election Timing Rules. Each Non-Employee Director shall elect the form in
which he or she will be granted Awards under the Plan by filing with the
treasurer of the Company an Election Form in accordance with the following
rules:


i) Initial Plan Elections. For the Initial Plan Year, Incumbent Directors must
file an Election Form prior to or within 14 days after the Effective Date. Such
elections shall apply to Awards that are scheduled to be granted, under the
terms of Section 5, after the written notice is received by the treasurer of the
Company.





8


EAST\42329236.6 4/17/15





--------------------------------------------------------------------------------




ii)    Elections by New Directors.    Each New Director must file an Election
Form prior to or within 14 days after becoming a Non-Employee Director. Such
election
shall apply to Awards that are scheduled to be granted, under the terms of
Section 5, after the written notice is received by the treasurer of the Company.


iii) Modification of Elections. Election Forms will remain in effect from year
to year unless modified prospectively by the Non-Employee Director for a
subsequent Plan Year. A Non-Employee Director may modify an existing Election
Form for any subsequent Plan Year by filing a new Election Form with the
treasurer of the Company by December 31st of the year preceding the Plan Year
for which the modification is to become effective. A Non-Employee Director may
not modify an Election Form with respect to Awards to be granted during a Plan
Year after the Plan Year has commenced.


b) Default Election. If a Non-Employee Director does not have a valid Election
Form in effect at the relevant time, the Non-Employee Director’s Award shall be
made in the form of Stock Units.


8)    Adjustments for Corporate Transactions and Other Events


a) Capital Adjustments. The Plan Share Reserve, the number of shares covered by
each outstanding Award or reflected in the Accounts, the exercise price per
share of each outstanding Option, and the number of Awards to be granted
pursuant to Section 5 shall all be proportionately adjusted automatically for
any increase or decrease in the number of issued shares of Common Stock of the
Company resulting from a subdivision or consolidation of shares or other capital
adjustment, or the payment of a stock dividend or other increase or decrease in
such shares, effected without receipt of consideration by the Company. In the
case of other changes in the Company’s capitalization, adjustments shall be made
to reflect the transaction as determined by the Plan Administrator to be
necessary or appropriate. The Plan Administrator shall determine the treatment
of fractional shares and fractional cents that arise with respect to outstanding
Awards as a result of the adjustments to be made under this Section 8(a), which
treatment may include the cancellation of fractional shares without payment
therefor. The Plan Administrator will make the adjustments and determinations
under this Section 8(a), and its determination will be final, binding and
conclusive.


b)    Merger, Consolidation, or Other Events.


i) Non-Change in Control Transactions. Except with respect to the transactions
set forth in Section 8(a), in the event of any change affecting the Common
Stock, the Company or its capitalization, by reason of a spin-off, split-up,
dividend, recapitalization, merger, consolidation or share exchange, other than
any such change that is part of a transaction resulting in a Change in Control
of the Company, the Plan Administrator, in its discretion and without the
consent of the holders of the Awards, may make (A) appropriate adjustments to
the maximum number and kind of shares reserved for issuance or with respect to
which Awards may be granted under the Plan, as provided in Section 4 of the
Plan; and (B) any adjustments in outstanding Awards, including but not limited
to modifying the



9


EAST\42329236.6 4/17/15





--------------------------------------------------------------------------------




number, kind and price of securities subject to the Awards.


ii) Change in Control Transactions. In the event of any transaction resulting in
a Change in Control of the Company, (A) all outstanding Awards will become fully
vested immediately before and contingent upon the Change in Control; (B) all
outstanding Options not exercised prior to or upon the Change in Control will
terminate at the effective time of such Change in Control unless provision is
made in connection with the transaction for the continuation, assumption or
settlement of such Options by, or for the substitution of equivalent options of,
the surviving or successor entity or a parent thereof; and (C) all Stock Units
credited to Accounts as of the Change in Control will be settled in shares or in
cash at the discretion of the Board upon the Change in Control or as soon as
practicable thereafter but in no event later than the close of the calendar year
in which the Change in Control occurs.


iii) Other. In the event of a change in the Company’s Common Stock which is
limited to a change in the designation thereof to “Capital Stock” or other
similar designation, or to a change in the par value thereof, or from par value
to no par value, without increase in the number of issued shares, the shares
resulting from any such change shall be deemed to be Common Stock within the
meaning of the Plan.


9) Amendment, Modification and Termination of the Plan


The Board may amend, modify, or terminate this Plan at any time and from time to
time; provided, however, that without the degree of stockholder approval
required by the Company’s charter or bylaws, applicable law, or the rules and
regulations of any exchange or trading market on which the Company’s securities
are then traded, the Board may not: (a) increase the number of shares of Common
Stock that may be issued under this Plan, (b) modify the share accounting
provisions set forth in Section 4(c) of the Plan, or (c) modify the requirements
as to eligibility for participation in this Plan. No amendment, modification, or
termination of the Plan shall adversely affect the rights of a holder of an
Award without the written consent of the holder. In the event that the Plan is
terminated, the Company will continue to maintain the Accounts and settle Stock
Units credited thereto only in accordance with the provisions of Code section
409A. Notwithstanding anything herein to the contrary, the Plan Administrator is
authorized to amend the Plan in such manner as it may determine to be necessary
or desirable to ensure the Plan’s compliance with Section 409A of the Code or
other applicable law or the rules and regulations of any exchange or trading
market on which the Company’s securities are then traded.


10) Claims Procedure


a) Named Fiduciary. The Plan Administrator shall be the named fiduciary for
purposes of this claims procedure.


b) Initial Claims. If a Non-Employee Director or other person does not receive
timely payment of any benefits which he or she believes are due and payable
under the Plan, the claimant of such benefit must file a written claim with the
Plan Administrator within 60 days from the date



10


EAST\42329236.6 4/17/15





--------------------------------------------------------------------------------




payment or delivery is refused. The Plan Administrator shall review the written
claim and, if the claim is denied in whole or in part, shall provide, in writing
and within 90 days of receipt of such claim, the specific reasons for such
denial and reference to the provisions of this Plan upon which the denial is
based and any additional material or information necessary to perfect the claim.
Such written notice shall further indicate the steps to be taken by the claimant
if a further review of the claim denial is desired.


c) Appeals. If the claimant desires a second review, he or she shall notify the
Plan Administrator in writing within 60 days of the first claim denial. The
claimant may review the Plan or any documents relating thereto and submit any
written issues and comments he or she may feel appropriate. In its discretion,
the Plan Administrator shall then review the second claim and provide a written
decision within 60 days of receipt of such claim. This decision shall likewise
state the specific reasons for the decision and shall include reference to
specific provisions of the Plan upon which the decision is based.


11) Compliance With Laws And Regulations


The Plan, the grant of Awards, and the obligation of the Company to issue and
deliver shares of Common Stock upon the exercise of Options, grant of Restricted
Shares, or settlement of Stock Units shall be subject to all applicable foreign,
federal and state laws, rules, and regulations and to such approvals by such
governmental or regulatory agency or national securities exchange as may be
required. The Company shall not be required to issue any shares of Common Stock
upon the exercise of Options, grant of Restricted Shares, or settlement of Stock
Units if the issuance of such shares shall constitute a violation by the
Non-Employee Director or the Company of any provisions of any law or regulation
of any governmental authority or national securities exchange. Each Award
granted under this Plan shall be subject to the requirement that, if at any time
the Plan Administrator shall determine that (a) the listing, registration or
qualification of the shares subject thereto on any securities exchange or
trading market or under any state or federal law of the United States or of any
other country or governmental subdivision thereof, (b) the consent or approval
of any governmental regulatory body, or (c) the making of investment or other
representations are necessary or desirable in connection with the issue or
purchase of shares subject thereto, no shares of Common Stock may be issued upon
grant, settlement, or exercise of any Award unless such listing, registration,
qualification, consent, approval or representation shall have been effected or
obtained, free of any conditions not acceptable to the Plan Administrator. Any
determination in this connection by the Plan Administrator shall be final,
binding, and conclusive.


12) Miscellaneous


a) Non-Guarantee of Service. Nothing in the Plan or in any agreement evidencing
an Award, nor any action taken pursuant to the Plan, shall confer any right on
an individual to continue in the service of the Company as a Non-Employee
Director or in any other capacity for any period of time or at a particular
retainer or other rate of compensation, or as limiting, interfering with or
otherwise affecting the provisions of the Company’s charter, by-laws or the
Maryland General Corporation Law relating to the removal of directors.





11


EAST\42329236.6 4/17/15





--------------------------------------------------------------------------------




b) Unfunded Status of Plan. The Plan, with respect to Stock Units credited to
Accounts, is intended to constitute and at all times shall be interpreted and
administered so as to qualify as an unfunded deferred compensation plan for a
select group of directors under the Employee Retirement Income Security Act of
1974, as amended. Neither the Plan nor any Award shall create or be construed to
create a trust or separate fund of any kind or a fiduciary relationship between
the Company and a Non-Employee Director or any other person. To the extent that
any Non-Employee Director or other person acquires a right to receive payments
from the Company pursuant to the Plan or any Award made under the Plan, such
right shall be no greater than the right of an unsecured general creditor of the
Company.


c) Governing Law. The validity, construction and effect of the Plan, of Award
agreements entered into pursuant to the Plan, and of any rules, regulations,
determinations or decisions made by the Plan Administrator relating to the Plan
or such Award agreements, and the rights of any and all persons having or
claiming to have any interest therein or thereunder, shall be determined
exclusively in accordance with applicable federal laws and the laws of the State
of Maryland, without regard to its conflict of laws principles.


d) Effect on Other Plans. On and after the Effective Date of this Plan, no
further stock options shall be granted to Non-Employee Directors under the
Company’s 1998 Director Stock Option Plan.


e)    Effective Date and Expiration Date.    The Plan became effective on April
12,
2007, which is the date on which it was approved by the stockholders of the
Company. No Award shall be granted under the Plan on or after the tenth
anniversary of the Effective Date of the Plan. Subject to other applicable
provisions of the Plan, all Awards made under the Plan prior to such termination
of the Plan shall remain in effect until such Awards have been satisfied or
terminated in accordance with the Plan and the terms of such Awards.


f) 409A Savings Clause. It is intended that the Plan comply with Section 409A of
the Code. The Plan shall be administered, interpreted and construed in a manner
consistent with such Code Section. Should any provision of this Plan be found
not to comply with the provisions of Section 409A of the Code, it shall be
modified and given effect, in the sole discretion of the Plan Administrator and
without requiring consent of any Award holder, in such manner as the Plan
Administrator determines to be necessary or appropriate to comply with Section
409A of the Code.





12


EAST\42329236.6 4/17/15



